Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 11/06/2020 in which claims 01-26 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al (US 2018/0274977 A1) 
As to claim 1, Baik discloses an optical filter (100) comprising: (See Abstract ¶0062; Fig. 1).
a first reflector (RE1) comprising a plurality of first structures (GR1) that are periodically two-dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and (See ¶0062, ¶0065, ¶0066; Fig. 1).
a second reflector (RE2) spaced apart from the first reflector (RE1), the second reflector comprising a plurality of second structures  (GR2) that are periodically two-dimensionally arranged. (See ¶0062, ¶0065; Fig. 1).
As to claim 2, Baik discloses the optical filter (100), wherein each second structure (GR2) of the plurality of second structures has a ring shape or a disc shape. (See ¶0065, ¶0066; Fig. 1).
As to claim 7, Baik discloses the optical filter (100), wherein each second structure (GR2) of the plurality of second structures entirely overlaps a corresponding first structure of the plurality of first structures in a direction perpendicular to a plane of the optical filter. (See ¶0068; Fig. 1).
As to claim 8, Baik discloses the optical filter (100), further comprising a material layer surrounding the plurality of first structures (125) and the plurality of second structures (135). (See ¶0065; Fig. 1).
As to claim 9, Baik discloses the optical filter (100), wherein each of the plurality of first structures (GR1) and the plurality of second structures (GR2) comprises a dielectric material having a refractive index that is higher than a refractive index of the material layer and an absorption coefficient that is lower than an absorption coefficient of the material layer. (See ¶0063; Fig. 1).
As to claim 10, Baik discloses the optical filter (100), wherein each of the plurality of first structures (GR1) and the plurality of second structures (GR2) comprises at least one of crystalline silicon, amorphous silicon, titanium oxide, silicon nitride, titanium nitride, transparent conductive oxide, a group III-V semiconductor compound, and metal oxide. (See ¶0064; Fig. 1).
As to claim 13, Baik discloses an optical filter (100) comprising: (See Abstract ¶0062; Fig. 1).

wherein each partial filter of the plurality of partial filters comprises a first reflector (RE1) comprising a plurality of first structures (GR1) that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and (See ¶0065, ¶0066; Fig. 1).
RE1 is also the reflector.
a second reflector (RE2) spaced apart from the first reflector (RE1), the second reflector comprising a plurality of second structures (GR2) that are periodically two-dimensionally arranged. (See ¶0065; Fig. 1).
RE2 is also the reflector.
As to claim 14, Baik disclose the optical filter (100), wherein each second structure of the plurality of second structures (GR2) has a ring shape or a disc shape. (See ¶0066; Fig. 1).
As to claim 15, Baik discloses the optical filter (100), wherein a transmission wavelength of incident light is determined based on at least one of respective refractive indexes of the plurality of first structures (GR1) and the plurality of second structures (GR2), a first size of the plurality of first structures, a second size of the plurality of second structures, a first pitch of the plurality of first structures, a second pitch of the plurality of second structures, and an interval between the first reflector and the second reflector. (See ¶0066, ¶0112; Figs. 1, 11).
As to claim 16, Baik discloses the optical filter (100), further comprising a material layer (125, 135) surrounding the plurality of first structures (GR1) and the plurality of second structures (GR2). (See ¶0063; Fig. 1).
As to claim 17, Baik discloses a spectrometer (1500) comprising: (See Abstract ¶0107; Fig. 11).
an optical filter (1510) comprising at least one partial filter (RE1, RE2); and (See ¶0062, ¶0107; Figs. 1, 11).
a light detecting device (1200) configured to receive light transmitted through the optical filter (1510), (See ¶0107, ¶0108; Fig. 11).
wherein each partial filter (RE1) of the at least one partial filter comprises a first reflector (GR1) comprising a plurality of first structures (GR1) that are periodically two-dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and (See ¶0063, ¶0066; Figs. 1, 11).
a second reflector (RE2) spaced apart from the first reflector (RE1), the second reflector comprising a plurality of second structures (GR2) that are periodically two-dimensionally arranged. (See ¶0063, ¶0066; Figs. 1, 11).
As to claim 18, Baik discloses the spectrometer (1500), wherein each second structure from among the plurality of second structures (GR2) has a ring shape or a disc shape. (See ¶0063, ¶0066; Figs. 3, 5).
As to claim 19, Baik discloses the spectrometer (1500), wherein the light detecting device (1530) comprises an image sensor or a photodiode. (See ¶0084, ¶0108; Figs. 3, 5).

As to claim 20, Baik discloses an electronic apparatus (1000) comprising: (See Abstract ¶0107; Fig. 11).
a light source (1200) configured to emit light toward an object (OBJ); (See ¶0107; Fig. 11).
a spectrometer (1500) disposed on a light path of light reflected from the object that is irradiated by the light emitted by the light source (1200); and (See ¶0107; Fig. 11).
a processor (1700) configured to analyze at least one of physical properties, a shape, a location, and a motion of the object, by using light detected by the spectrometer, (See ¶0107; Fig. 11).
wherein the spectrometer (1500) comprises an optical filter (1510) comprising at least one partial filter and a light detecting device configured to receive light transmitted through the optical filter; (See ¶0107; Fig. 11).
a first reflector (RE1) comprising a plurality of first structures (GR1) that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and (See ¶0065, ¶0107; Figs. 1, 11).
a second reflector (RE2) spaced apart from the first reflector, the second reflector comprising a plurality of second structures (GR2) that are periodically two-dimensionally arranged. (See ¶0065, ¶0107; Figs. 1, 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Lee (US 2019/0025120 A1) in further view of Yasunaga (JP 2013164429A).
As to claim 21, Baik teaches an optical filter (100) comprising a first layer (125) of first structures (GR1), the first structures having a ring shape or a disc shape; and (See ¶0063, ¶0066; Fig. 1).
a second layer (135) of second structures (GR2), the second structures having the ring shape or the disc shape, (See ¶0063, ¶0066; Fig. 1).
wherein the first structures (GR1) have the ring shape. (Claim 22). (See ¶0066; Fig. 1).
wherein the first structures (GR1) are periodically arranged at a first interval in the first layer (125) and the second structures (GR2) are periodically arranged at a second interval in the second layer (135). (Claim 24). (See ¶0063; Fig. 1).
wherein a first dimension of the first structures is different from a corresponding second dimension of the second structures. (Claim 26). (See ¶0065; Fig. 1).
Baik does not explicitly teach an optical filter comprising of a first and second layer of nanostructures.
However, Lee does teach in an analogous art optical filter comprising of a first (F1, F2) and second (PD1, PD2) layer of nanostructures. (See Abstract ¶0062-¶0064, ¶0073, ¶0074; Figs. 3, 5).

The advantage of this inclusion is to have a spectrometer technique in which a metal nanostructure arrangement is not a reflective structure, but a transmissive structure with a light detector array arranged in the form of a stop band filter. This allows a free spectral range covers the entire visible and infrared wavelength bands as compared with the transmission type band filter.
Baik when modified by Lee still do not explicitly teach wherein a dimension of a plurality of dimensions of the first nanostructures and the second nanostructures is less than a wavelength of light incident upon the optical filter. 
However, Yasunaga does teach in an analogous art wherein a dimension of a plurality of dimensions of the first nanostructures and the second nanostructures is less than a wavelength of light incident upon the optical filter. (See Abstract, ¶0008 Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the optical filter of Baik when modified by Lee wherein a dimension of a plurality of dimensions of the first nanostructures and the second nanostructures is less than a wavelength of light incident upon the optical filter.
The advantage of this inclusion is to reproduce the color purity in a display device.



Claim Objection for Dependent Claims
Claim 3-6, 23, 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, Even though Baik teaches the optical filter of claim 1, it does not explicitly teach alone or in combination wherein a first size and a first pitch of the plurality of first structures are less than a wavelength of incident light that is incident on the optical filter, and wherein a second size and a second pitch of the plurality of second structures are less than the wavelength of the incident light.
As to claim 11, Even though Baik teaches the optical filter of claim 1, it does not explicitly teach alone or in combination further comprising a third reflector spaced apart from the second reflector, the third reflector comprising a plurality of third structures that are periodically two-dimensionally arranged.
As to claim 23, Even though Baik when modified by Lee teaches the optical filter of claims 21, neither prior art teaches alone or in combination wherein the plurality of dimensions comprises an inner radius of the first nanostructures and the second nanostructures, an outer radius of the first nanostructures and the second nanostructures, a ratio between the inner radius and the outer radius, a height of the first nanostructures and the second nanostructures, and a distance between the first layer and the second layer.
As to claim 25, Even though Baik when modified by Lee teaches the optical filter of claims 24, neither prior art teaches alone or in combination wherein the plurality of 

Claims 4-6 and 12 are also objected due to their dependency of claims 3 and 11 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886